       Case 1:18-cv-06165-ALC-RWL Document 66
                                           65 Filed 05/11/20 Page 1 of 1

                  Michael Faillace & Associates, P.C.
                                       Employment and Litigation Attorneys

60 East 42nd Street, Suite 4510                                                Telephone: (212) 317-1200
New York, New York 10165                                                       Facsimile: (212) 317-1620
_________

                                                             May 11, 2020

VIA ECF

Hon. Robert W. Lehrburger
United States Magistrate Judge
United States District Court
40 Foley Square                                                                                 5/11/2020
New York, New York 10007

                 Re:      Galindo Garcia v. John Doe Corp. d/b/a Italian Pizza Great Burrito, et al.;
                          Case No. 18-cv-06165-ALC-RWL

Dear Judge Lehrburger:

        The parties jointly write to request nunc pro tunc a forty-five (45) day extension of the
close of discovery. The previous discovery deadline was April 20, 2020. This is the third such
request and all previous requests were granted. We request this further extension as the ongoing
Covid-19 crisis has made the contemplated in-person depositions impossible for the foreseeable
future and, due to the need for translators, impracticable to conduct remotely.

        We thank the Court for its time and attention to this matter.


        Respectfully Submitted,


        /s                                                            /s
        Clela A. Errington, Esq.                                      Anthony Portesy
        Michael Faillace & Associates                                 Hamra Law Group
        Counsel for Plaintiff                                         Counsel for Defendants



                  Extension granted. No further extensions absent compelling circumstances.
                  Notwithstanding the need for interpreters, remote depositions can and,
                  absent good cause, should be conducted.



                      5/11/2020




                          Certified as a minority-owned business in the State of New York
